Citation Nr: 0501728	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  02-17 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran had active service from June 1951 to September 
1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in which the 
RO denied the benefit sought on appeal.  The appellant, the 
veteran's surviving spouse, perfected an appeal of that 
decision.

The Board notes that the RO had previously denied the 
appellant's claim for service connection for the cause of the 
veteran's death in rating decisions issued in May, June, and 
July 2000 on the basis that the claim was not well grounded.  
The concept of a well grounded claim was eliminated by the 
Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, and is now codified at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA also 
provided for the re-adjudication of any claim denied as not 
being well grounded after July 14, 1999.  In the July 2002 
rating decision here on appeal the RO, therefore, properly 
adjudicated the appellant's claim based on its substantive 
merits, without addressing the issue of whether new and 
material evidence had been submitted to reopen the previously 
denied claim.  See 38 U.S.C.A. § 5108 (West 2002); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991) (if a claim for 
service connection has been finally denied, the claim can be 
reopened only if new and material evidence is presented).

The appellant appeared and gave testimony at a hearing before 
the undersigned in Washington, DC, in September 2004.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim and fulfilled the duty to assist 
her in developing that evidence.

2.  The veteran died in January 2000 due to a ruptured 
abdominal aortic aneurysm.

3.  At the time of his death service connection had been 
established only for fibrous dysplasia of the skull, rated as 
50 percent disabling.  

4.  Fibrous dysplasia of the skull did not cause or 
materially contribute to cause the veteran's death.

5.  The preponderance of the probative evidence indicates 
that the cause of the veteran's death was not related to an 
in-service disease or injury.


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.5, 3.303, 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran developed a chronic 
urinary tract infection during service, which resulted in the 
urosepsis that contributed to cause his death.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

Duty to Notify

On receipt of a claim for benefits VA will notify the 
appellant of the evidence that is necessary to substantiate 
the claim.  VA will also inform the appellant which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  The Court 
also held, however, that providing the VCAA notice to the 
claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.  
In this case, the RO decision was made in July 2002, but the 
appellant was not provided a section 5103(a) notice until 
November 2003.  For the reasons shown below, however, the 
Board finds that the delay in issuance of the VCAA notice was 
not prejudicial to the appellant.

The RO informed the appellant of the evidence needed to 
substantiate her claim in November 2003 by informing her of 
the provisions of the VCAA and the specific evidence required 
to substantiate her claim for service connection for the 
cause of the veteran's death.  The RO also informed her of 
the information and evidence that she was required to submit, 
and the evidence that the RO would obtain on her behalf.  The 
RO informed her that although VA would make reasonable 
efforts to obtain the evidence she identified, it was 
ultimately her responsibility to provide the evidence in 
support of her claim.

The appellant was also provided a copy of the appealed rating 
decision, a statement of the case, and a supplemental 
statement of the case.  In these documents the RO notified 
her of the law and governing regulations, the reasons for the 
determinations made regarding her claim, and the need to 
submit medical evidence that established entitlement to 
service connection.  In these documents the RO also informed 
her of the cumulative evidence previously provided to VA or 
obtained by VA on her behalf, and any evidence she identified 
that the RO was unable to obtain.  The Board finds that in 
all of these documents the RO informed the appellant of the 
evidence she was responsible for submitting, and the evidence 
that VA would obtain in order to assist her in substantiating 
her claim.  Quartuccio, 16 Vet. App. at 183.

Although the November 2003 notice was sent following the July 
2002 decision, the appellant has had more than a year 
following the notice to submit additional evidence or 
identify evidence for the RO to obtain.  Following the 
November 2003 notice the appellant stated that she had no 
additional evidence to submit.  The RO re-adjudicated the 
substantive merits of the appellant's claim in a March 2004 
supplemental statement of the case.  In re-adjudicating the 
claim the RO considered all the evidence of record and 
applied the benefit-of-the doubt standard of proof.  In 
resolving her appeal the Board will also consider all the 
evidence now of record, and apply the same standard of proof.  
For these reasons the Board finds that the appellant has not 
been prejudiced by having been notified of the evidence 
needed to substantiate her claim following the RO's July 2002 
unfavorable decision, and that VA has fulfilled its 
obligation to inform her of the evidence needed to 
substantiate her claim.  VAOPGCPREC 7-04.  

Duty to Assist

The VCAA provides that VA will also make reasonable efforts 
to help the appellant obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

The RO has obtained the veteran's service medical records and 
his VA treatment records.  The RO also obtained a medical 
opinion regarding the claimed nexus between the cause of his 
death and his military service.  The appellant has presented 
the veteran's death certificate and additional medical 
opinions in support of her claim.  

The Board notes that in August 2004 the appellant submitted 
multiple authorizations for the release of medical 
information pertaining to various medical care providers the 
veteran had seen since his separation from service.  During 
the September 2004 hearing, however, she testified that 
although the veteran had been treated for cystitis during 
service, she was not aware of him having received any 
treatment for a urinary tract disorder after he was separated 
from service until 1994.  She also stated that the medical 
records pertaining to his treatment following separation from 
service were no longer available.  The Board finds, 
therefore, that the medical records referenced by the 
appellant in the authorizations for the release of medical 
information are not shown to be relevant to her appeal or 
available, and that that evidence need not be requested prior 
to determining the merits of her appeal.

The Board also notes that the appellant and her 
representative have asked the Board to obtain an independent 
medical opinion regarding the claimed nexus between the 
cystitis that the veteran had in service and the urosepsis 
that purportedly contributed to cause his death.  The Board 
may obtain an independent medical opinion if, in the judgment 
of the Board, such an opinion is warranted by the medical 
complexity or controversy in the appeal.  38 C.F.R. § 20.901 
(2004).  The RO has, however, obtained a medical opinion from 
a VA physician regarding the claimed nexus between the cause 
of the veteran's death and his military service.  The Board 
finds that that opinion is sufficient to resolve the issue 
being considered, and that an additional opinion need not be 
obtained.  See Shoffner v. Principi, 16 Vet. App. 208, 213 
(2002) (whether to obtain an independent medical opinion is 
discretionary with the Board).

The appellant and her representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The appellant has not indicated the existence of any 
other evidence that is relevant to her appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the appellant's claim and that no 
reasonable possibility exists that any further assistance 
would aid her in substantiating her claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); see also Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2004).

Relevant Laws and Regulations

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2004).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a) (2004).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b) and 
(c) (2004).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2004).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Factual Background

The veteran's service medical records show that he was 
treated for prostatitis in July 1956, at which time the 
physician noted that he had a history of gonococcal 
infection.  An intravenous pyelogram in August 1956 was 
negative for any urinary abnormalities.  He complained of a 
urethral discharge in September 1957 and was questioned 
regarding his sexual contacts, but a diagnosis is not shown.  
He again complained of a urethral discharge in May 1958, with 
no diagnosis shown.  His symptoms were diagnosed as cystitis 
in May 1959, and follow-up treatment was given in June 1959.  
The service medical records make no further reference to any 
genitourinary complaints, and his separation examination in 
August 1960 showed the genitourinary system to be normal.  
The veteran was separated from service based on the 
recommendation of a Medical Evaluation Board with a diagnosis 
of fibrous dysplasia of the skull.

The veteran initially claimed entitlement to VA compensation 
benefits in April 1961.  He then made no reference to any 
sort of urinary disorder.  A VA medical examination in May 
1961 was negative for any genitourinary abnormality.  The RO 
granted service connection for fibrous dysplasia of the skull 
in June 1961, which has been rated as 50 percent disabling 
since June 1995.

The veteran again claimed entitlement to VA compensation 
benefits in October 1976, January 1981, and June 1995, which 
claims did not include any urinary disorder.  VA treatment 
records from November 1979 to February 1981 are negative for 
any complaints or clinical findings pertaining to a urinary 
disorder, and in January 1981 his physician found that his 
genitourinary system was normal.

The VA treatment records disclose that the veteran was seen 
in the Urology Clinic in August 1996 due to a complaint of 
hematuria.  Diagnostic testing, including a cystoscopy and 
biopsy in September 1996, resulted in diagnoses of bladder 
cancer, prostate cancer, and an aortic aneurism.  The tumor 
in the bladder caused a filling defect, which resulted in 
hydronephrosis.  When hospitalized in October 1996 the 
veteran's past medical history did not include any reference 
to a chronic urinary disorder preceding the cancer that was 
diagnosed in September 1996.

The report of renal ultrasounds in January and May 1998 shows 
that the veteran had bilateral hydronephrosis and hydroureter 
extending to the bladder due to bilateral obstruction caused 
by the carcinoma of the bladder and prostate.  He was 
hospitalized in August 1998 due to urosepsis that was treated 
with antibiotics.  The cause of the urosepsis was not shown.  
He was again hospitalized in November 1998 due to acute renal 
failure, as an exacerbation of chronic renal failure.  A 
urinary tract infection was diagnosed on admission, and 
treated with antibiotics.  A nephrostomy tube was placed 
later in November 1998 due to the obstruction caused by what 
was described as end-stage cancer.

The veteran was again admitted to the VA medical center (MC) 
on January 7, 2000, with a history of multiple medical 
problems, including coronary artery disease; an abdominal 
aortic aneurysm that was inoperable due to his multiple 
medical problems; recurrent bladder cancer; a history of 
prostate cancer; a ureteral obstruction secondary to bladder 
cancer, prostate cancer, or the aneurysm, status post 
hydronephrosis with a nephrostomy tube; chronic renal failure 
secondary to obstruction due to the bladder cancer; 
hypertension; and diabetes mellitus.  While hospitalized he 
was found to be suffering from urosepsis, which the admitting 
physician found was probably due to bacteremia from the in-
dwelling nephrostomy tube.  The veteran's condition continued 
to decline, and he expired on January 9, 2000.  The hospital 
discharge summary indicates that he expired due to 
cardiopulmonary arrest secondary to shock, most likely septic 
shock versus cardiogenic shock versus hypovolemic shock.

An autopsy was performed following the veteran's death and 
revealed as the relevant anatomical diagnoses a ruptured 
abdominal aortic aneurysm with hemoperitoneum; generalized 
atherosclerosis, advanced; adenocarcinoma of the urinary 
bladder; adenocarcinoma of the prostate; congestion and edema 
of the lungs; nephropathy; and hydronephrosis, secondary to 
obstruction by the urinary bladder tumor.  The autopsy report 
does not include a urinary tract infection as a condition 
leading to the veteran's death.

The death certificate shows that the veteran died January 9, 
2000.  The immediate cause of death was a ruptured abdominal 
aortic aneurism, with no underlying condition given.  The 
death certificate does not indicate that the veteran had any 
other significant condition contributing to cause death.

In May 2000 the veteran's VA physician submitted a letter 
stating that the veteran's death from septic shock 
(urosepsis) was related to his urine problems from 1956 to 
1959.  The physician indicated that he had reviewed the 
veteran's July 1956, August 1956, and May 1959 service 
medical records.  In a July 2000 treatment note the physician 
stated that he had treated the veteran for the previous four 
to five years for renal problems, cancer of the bladder, an 
abdominal aortic aneurysm, repeated infections of the urinary 
tract, and hydronephrosis.  He stated that the veteran's 
death was caused by urinary problems which were first found 
and treated in service, which more than likely resulted in 
the septic shock that caused his death.  In a September 2000 
report the physician stated that although the event that 
caused the veteran's death was indeed a ruptured aneurysm, 
urosepsis was a contributing factor in his death.  He stated 
that he had reviewed the veteran's medical history and 
military notes and believed that the urinary tract infection 
had its onset while the veteran was in military service.  The 
physician did not, however, reference any clinical findings 
or provide any rationale for his opinions.  

The RO obtained a medical opinion in March 2002 from the 
Chief of Primary Care and Preventive Medicine at the VAMC.  
This physician reviewed the veteran's claims file, including 
his service medical records; post-service treatment records; 
and the opinions rendered by the veteran's physician.  She 
noted that the veteran had urethritis and cystitis while in 
active service, and that beginning in September 1998 he was 
treated for urosepsis with a history of obstruction due to 
prostate/bladder cancer.  She also noted that the hospital 
summary indicated that he died in January 2000 due to 
cardiopulmonary arrest due to shock, most likely septic shock 
versus hypovolemic shock.  She also noted that the autopsy 
had shown a ruptured abdominal aortic aneurysm with 
hemoperitoneum, adenocarcinoma of the urinary bladder and 
prostate, and hydronephrosis secondary to obstruction by the 
urinary bladder tumor, and that the death certificate showed 
that the cause of death was the ruptured abdominal aortic 
aneurysm.  Based on review of the medical records, the 
physician concluded that the veteran's cause of death was a 
ruptured aortic aneurysm unrelated to the conditions 
documented in his military service record.  In addition, she 
found that the urosepsis was due to obstruction due to 
prostate and bladder cancer and was unrelated to the 
urethritis and cystitis that occurred during his military 
service.

The appellant submitted an October 2002 medical opinion from 
a physician in Vermont that was based on the appellant's 
"very credible report of [her] deceased husband's medical 
history."  This physician found that the veteran had 
suffered from terminal prostatic neoplasia (cancer), with 
probable extension to the kidneys and sepsis, uremia, and 
anemia; a ruptured abdominal aortic aneurysm (the terminal 
event); chronic, continuous (throughout his lifespan) urinary 
tract infection (cystitis), since the onset of acute cystitis 
in military service; fibrous dysplasia of the skull; diabetes 
mellitus; and hypertension.  This physician did not refer to 
any medical records or clinical findings supporting his 
conclusion that the veteran had suffered from chronic urinary 
tract infections since service.  The RO researched this 
physician's credentials on the Internet and obtained 
information from the Vermont Medical Board showing that the 
physician's specialty is psychiatry.

Analysis

The death certificate shows that the cause of the veteran's 
death was the ruptured abdominal aortic aneurysm.  His 
service medical records do not reflect any disease or injury 
related to an aneurysm, and there is no evidence of such a 
disorder for at least 36 years following his separation from 
service.  None of the medical evidence indicates that the 
aneurysm is related to his military service.

The appellant has submitted multiple statements and testimony 
to the effect that the veteran's complaints of headaches 
during and since service may have been due to a cerebral 
aneurysm.  None of the medical evidence indicates that he had 
a cerebral aneurysm--his headaches have been attributed to 
the fibrous dysplasia of the skull.  The medical evidence 
does not reflect any nexus between the fibrous dysplasia of 
the skull, for which service connection had been established, 
and the cause of the veteran's death.  The appellant's 
arguments are, therefore, without merit.

The appellant contends that the urinary symptoms that were 
treated in service represented the onset of chronic urinary 
tract infections, which resulted in the urosepsis that 
contributed to cause his death.  Although the medical 
evidence indicates that the veteran had urosepsis off and on 
from 1996 until his death in January 2000, neither the death 
certificate or the autopsy findings indicate that the 
urosepsis caused or contributed to cause his death.  The 
veteran's VA physician provided the opinion that urosepsis 
was a contributing factor in his death, and the final 
hospital summary indicates that he died due to 
cardiopulmonary arrest due to septic shock, but the autopsy 
determined that the veteran's death was caused by the 
ruptured aneurysm.  The autopsy did not reveal any findings 
attributed to a urinary tract infection or septic shock as a 
condition leading to the veteran's death.  Because the 
conclusions reached in the autopsy were based on pathology 
findings after death, rather than medical opinions preceding 
death, it is highly probative.

Assuming, for the sake of argument, that a urinary tract 
infection contributed to cause the veteran's death, the 
preponderance of the probative evidence indicates that any 
urinary tract infection that was manifest in 1996 or later is 
not related to the symptoms treated during service.  The 
veteran was treated for urethritis and cystitis in service, 
the last treatment being in June 1959.  The service medical 
records make no further reference to any urinary complaints, 
and his separation examination in August 1960 showed the 
genitourinary system to be normal.  There is no medical 
evidence documenting any urinary complaints until August 
1996, 36 years after the veteran was separated from service.  
Multiple examinations prior to August 1996 showed the urinary 
system to be normal, and the veteran did not report having 
any urinary problems, although he claimed compensation 
benefits for other disabilities.

The veteran's VA physician and the physician in October 2002 
provided the opinions that the veteran had chronic urinary 
tract infections that began when he was in military service.  
The VA physician did not, however, begin treating the veteran 
until four or five years prior to his death, and the 
physician in October 2002 never treated the veteran.  Neither 
physician referred to any medical records or clinical 
findings supporting the opinion that the urinary tract 
infections had been chronic since service, and the 
contemporaneous records indicate that they were not.

Neither physician analyzed the affects of the intervening 
bladder/prostate cancer in the development of the urinary 
tract infection.  The physicians' opinions were apparently 
based on the veteran's history as reported by the appellant, 
in that there is no medical evidence of him having a urinary 
tract infection from 1959 to 1996.  Because the opinions are 
based on reported history that is not supported by any 
clinical findings, the opinions are not probative of a nexus 
between the veteran's military service and the urosepsis that 
became manifest in 1996.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993) (a medical opinion that is based on 
recitation of medical and service history, and not documented 
history, is not probative of etiology).

The Chief of Primary Care and Preventive Medicine at the VAMC 
provided the opinion that the urosepsis that became manifest 
in 1996 was unrelated to the urinary symptoms treated during 
service, in that it was caused by the intervening 
bladder/prostate cancer.  That opinion was based on review of 
the veteran's claims file, including his service medical 
records, post-service treatment records, and the contrary 
medical opinions.  Because that opinion was based on review 
of the medical records, and not the veteran's reported 
history, it is highly probative.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (an opinion that is based on review of 
the entire record is more probative than an opinion that is 
based on reported history).  

The appellant contends that the veteran died as a result of 
septic shock, or urosepsis, that was caused by chronic 
urinary tract infections that began in service.  As a lay 
person, however, she is not competent to provide evidence of 
the cause of the veteran's death.  Furthermore, she is not 
competent to provide evidence of any symptoms the veteran may 
have had since service being due to a urinary tract 
infection.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Although she described herself as a nurse who cared 
for children, there is no indication that she had any medical 
knowledge that would qualify her to render such an opinion.  
See Goss v. Brown, 9 Vet. App. 109, 114-15 (1996) ("To 
qualify as an expert, a person need not be licensed to 
practice medicine, but just have special knowledge and skill 
in diagnosing and treating human ailments.").  

In an August 2002 statement the appellant asserted that the 
veteran suffered from chronic cystitis in service.  His 
service medical records indicate, however, that he was 
treated only once for cystitis, and there is no medical 
evidence of him having cystitis again until 1996.  The 
medical evidence indicates that the urinary tract infections 
he developed in 1996 were caused by the bladder and prostate 
cancer.  Although the appellant also asserted that the 
bladder and prostate cancer, chronic renal insufficiency, 
hypertension, and diabetes are "service connected," none of 
the medical evidence supports that assertion.

Accordingly, the Board finds that the preponderance of the 
probative evidence shows that a service-connected disorder 
did not materially contribute to cause the veteran's death.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied. 




	                        
____________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


